Citation Nr: 1137013	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-41 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), claimed as due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Pittsburgh, Pennsylvania.  The RO denied service connection for PTSD.  The Veteran timely appealed.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in April 2010; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran entered service on May 7, 1990.  As the Board interprets the Veteran's service treatment records, they demonstrate that in July 1990 the Veteran was noted as being pregnant "9-10 weeks."  Medical records of treatment indicate that her last normal menstrual period before the pregnancy was on the day of enlistment or very shortly after enlistment.  The service treatment records additionally reveal that the Veteran was transferred to separation because she was pregnant, at which time she requested and was granted a two-week leave of absence to return home.  During that two week leave of absence, on August 4, 1990, the pregnancy was terminated; records of that procedure are of record.  She returned to duty shortly thereafter and served through October 2004.

On appeal the Veteran has testified that she was raped during basic training, which resulted in the pregnancy that was terminated.  She indicated that during guard duty in basic training, someone grabbed her from behind while she was going up a flight of stairs and raped her.  The Veteran also provided testimony at her Board hearing that in order to get that 2 week leave of absence, she had to write a letter in which she stated that she was raped.

The Board notes that relevant evidence obtained in this case includes the Veteran's service personnel records.  The Veteran's service personnel records were of record on microfiche.  However, it is unclear from the rating decision or the statement of the case whether those records were considered during the prior adjudications of the Veteran's claim.  

The Board has subsequently printed copies of the microfiche service personnel records, though some copies are barely readable at best.  Thus, on remand, the RO/AMC should attempt to find original copies-or, if the originals are not available, better copies-of the Veteran's service personnel records than those currently printed by the Board from microfiche and associated with the claims file.

There are three treatment records from August 4, 1990, from the clinic that provided the termination procedure.  It is unclear from the record whether these records are the entirety of the relevant medical records from that facility.  Accordingly, on remand, attempts should be made to procure any additional relevant records.  See 38 U.S.C.A. § 5103A(a)-(c).

Also, since military personnel are contended to have been informed of the rape-the Veteran indicated that she informed the military of the rape in order to get the two weeks of leave-attempts should be made in order to obtain any relevant military or local police investigation documents that may have been produced at that time.  Id.

The Board notes that in connection with the claim on appeal the Veteran underwent a VA examination in November 2007.  However, it does not appear that the examiner reviewed the Veteran's service personnel files, at that time associated with the claims file only on microfiche.  As the service personnel records are relevant evidence with respect to the medial opinions required for adjudication of this matter, the Board finds that on remand the examiner should be asked to provide an addendum to his opinion after he has reviewed the service personnel records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Any relevant private and VA medical records of ongoing mental health treatment should also be sought.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (relevant VA medical records are in constructive possession of the agency). 

A CD-ROM of the Veteran's Social Security Administration (SSA) disability records is associated with the claims file.  As the records are indicated to pertain to psychiatric disability, they are relevant to the claim on appeal, and therefore must be printed and made available to the VA examiner for review.

Additionally, the Veteran's service discharge examination appears to indicate that she underwent psychiatric examination in connection with discharge from service.  An August 2009 report of contact with the Veteran indicates that she verified that all psychological evaluation or mental health treatment took place the Portsmouth Naval Hospital.  In August 2009 the RO requested all such clinical records from Portsmouth Naval Hospital.  A response to this request is not associated with the claims file.  The RO/AMC must seek to obtain the identified records of treatment and evaluation.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's original service personnel records, or, if not available, more legible copies than the Board has printed from microfiche, through official sources.  If it becomes reasonably certain that the records are unavailable or that further attempts to obtain them would be futile, or the copies of record are the best available copies, the claims file should be so annotated and the Veteran notified of such.

2.  Make all necessary requests to obtain all records of in-service psychiatric treatment or inpatient treatment.  The records sought must include those of treatment or evaluation at the Portsmouth Naval Hospital for the full period of the Veteran's active service, from May 1990 to October 1994.  The records must be sought until it is reasonably certain that the records do not exist or that further attempts to obtain them would be futile; if so, the claims file should be so annotated and the Veteran notified of such.

3.  Print the Veteran's SSA records from the CD-ROM associated with the claims file so that the records of psychiatric treatment and evaluation are reasonably available to the VA examiner for review.

4.  Attempt to obtain additional treatment records from Women's Health Services, Inc., in Pittsburgh, Pennsylvania, for the Veteran's pregnancy termination procedure in August 1990.  Currently there are only three pages from the clinic pertaining to the termination of the pregnancy.  As further records may contain notations or indications as to whether the Veteran's pregnancy was due to rape, after securing the necessary release forms, attempt to obtain and associate any additional relevant records with the claims file.  If further records are not obtained after reasonable attempts, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain any additional records on her own and submit them to the RO/AMC.

5.  Request the Veteran to identify any military or civilian authorities to whom she reported the in-service rape.  Attempt to obtain any police reports or investigation documents pertaining to the Veteran's reported rape from any relevant local or military police department.  If the Veteran has not provided sufficient information to facilitate a search for the records, or if it becomes reasonable certain that the records are unavailable or that further attempts to obtain them would be futile, the claims file should be so annotated and the Veteran notified of such.

6.  Obtain any relevant VA treatment records (to include any records of mental health treatment) from the Butler VA Medical Center, or any other VA medical facility that may have treated the Veteran since September 2009, and associate those records with the claims file.

7.  Ask the Veteran to identify any private or VA mental health treatment that she has received since discharge from service that may not have been previously associated with the claims file.  After securing the necessary release forms, attempt to obtain and associate with the claims file any identified relevant records that have not been previously received.  If identified private records cannot be obtained, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain the records and submit them to the RO/AMC.

8.  Following completion of the above to the extent feasible, furnish the Veteran's claims file to a psychologist or psychiatrist (preferably the November 2007 VA examiner, if available) in order to provide an addendum to the November 2007 VA examination report.  

The following considerations will govern the addendum opinion:

(a) If the November 2007 VA examiner, or any subsequent clinician, finds that another examination would be helpful in order to respond to the questions set forth below, an examination must be scheduled and the file must be reviewed in conjunction with the examination.

(b) The examiner is asked to review the relevant evidence in the claims file, to specifically include the Veteran's service personnel records.  The Board notes that generally those records, to the extent they are legible, demonstrate consistently good performance reviews prior to the discovery of her misconduct due to drug abuse in 1994, just prior to separation.  

(c) The examiner must also review in detail the November 2007 VA examination report provided in this matter, and the relevant service treatment records and post-service records of treatment.  The examiner must also review the relevant SSA disability records.

(d) The Board then asks the November 2007 examiner, or other reviewing examiner, to opine whether the Veteran's diagnosed PTSD is more likely, less likely or at least as likely as not (50 percent or greater probability) due to service, to include her alleged military sexual trauma in service during basic training.  

(e) If there is a medical basis to support or doubt the history provided by the Veteran (including the history of military sexual trauma during service), the examiner must so state, with a fully reasoned explanation for his or her findings.

(f) The examiner must also discuss the evidence of record that indicates the Veteran's PTSD may be due to prior abuse during childhood.  

(g) The examiner must additionally clarify the November 2007 opinion with respect to whether the Veteran's pregnancy that she had terminated in August 1990 was due to a consensual relationship rather than an alleged rape in service.  In that report the examiner stated that he had "great doubt" about the veracity of the military sexual trauma in service, and opined that it was "at least as likely" that she became pregnant via a consensual relationship.  The examiner must provide a fully reasoned explanation for this opinion.  The examiner must further provide an opinion, with a fully reasoned explanation, as to whether it is more likely than not (whether there is a greater than 50/50 probability) that the Veteran was pregnant via a consensual relationship during active service, with citation to relevant history and medical evidence. 
 
(h) The examiner must additionally indicate whether the Veteran has any acquired psychiatric disorder, to include PTSD or major depression, that was caused or chronically worsened by active service, or began during active service.

(i) The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner opines that the above questions cannot be resolved without resorting to pure speculation, then a detailed and fully reasoned medical explanation as to why this is so must be provided.

9.  Following the above development, the RO/AMC must review the claims file and ensure that the VA examiner has responded to the Board's examination request in full.  If the report is in any way incomplete or deficient, the report and the claims file must be returned to the examiner for corrective action.  See 38 C.F.R. § 4.2.

10.  Readjudicate the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, claimed as due to military sexual trauma.  The Board notes that any subsequent readjudication of the Veteran's claim must specifically include consideration of her service personnel records; such consideration must be made clear in any adjudicative action from the RO/AMC.

If the benefits sought on appeal remain denied, the Veteran and her representative must be furnished a supplemental statement of the case and provided the opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


